Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF FLEX FUELS ENERGY, INC. FORM 10-KSB/A FOR THE YEAR ENDED DECEMBER 31, 2006 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Brian Barrows, am the Chief Executive Officer of Flex Fuels Energy, Inc., a Nevada corporation (the "Company"). I am delivering this certificate in connection with the amended Annual Report on Form 10-KSB/A of the Company for the year ended December 31, 2006 and filed with the Securities and Exchange Commission ("Annual Report"). Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Annual Report fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 26, 2008 By: /s/ BrianBarrows Brian Barrows Chief Executive Officer and Director
